         Case 1:17-cr-00402-JGK Document 173 Filed 03/08/21 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA,
                                                   17-cr-402 (JGK)
            - against -
                                                   ORDER
LAQUAN WILLIAMS,

                    Movant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has received the attached letter from the movant,

Laquan Williams.     The Court cannot intervene in a prison

disciplinary proceeding.       The defendant correctly points out that

if he is dissatisfied with the results of a prison disciplinary

proceeding, his remedy is to raise his appeal internally and

then, if he is dissatisfied with his administrative remedies, to

bring a Section 2241 petition.

     The Court has not received a response to its November 6,

2020 Order, also attached, regarding the appointment of William’s

former counsel to represent him for purposes of a motion for

compassionate release.      ECF No. 168. The parties should advise

the Court as to any motion for compassionate release. The Clerk

is asked to mail a copy of this Order to the defendant.

SO ORDERED.

Dated:      New York, New York
            March 5, 2020                ______/s/ John G. Koeltl_____
                                                John G. Koeltl
                                         United States District Judge
Case 1:17-cr-00402-JGK Document 173 Filed 03/08/21 Page 2 of 9
Case 1:17-cr-00402-JGK Document 173 Filed 03/08/21 Page 3 of 9
Case 1:17-cr-00402-JGK Document 173 Filed 03/08/21 Page 4 of 9
Case 1:17-cr-00402-JGK Document 173 Filed 03/08/21 Page 5 of 9
Case 1:17-cr-00402-JGK Document 173 Filed 03/08/21 Page 6 of 9
Case 1:17-cr-00402-JGK Document 173
                                168 Filed 03/08/21
                                          11/06/20 Page 7
                                                        1 of 9
                                                             3
Case 1:17-cr-00402-JGK Document 173
                                168 Filed 03/08/21
                                          11/06/20 Page 8
                                                        2 of 9
                                                             3
Case 1:17-cr-00402-JGK Document 173
                                168 Filed 03/08/21
                                          11/06/20 Page 9
                                                        3 of 9
                                                             3
